[pesickaformcicseverancea001.jpg]
EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT Edward A. Pesicka, President &
CEO 539 Boundary Street Sewickley, PA 15143 Dear Ed: Owens & Minor, Inc. (the
“Company”) considers it essential to the best interests of its stockholders to
foster the continuous employment of key management personnel. In this
connection, the Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control of the Company may exist and that such possibility, and the
uncertainty and questions that it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders. The Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s senior management, including yourself, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control of the
Company. In order to induce you to remain in the employ of the Company, the
Company agrees that you shall receive the severance benefits set forth in this
Executive Change of Control Severance Agreement (the “Agreement”) in the event
your employment with the Company is terminated under the circumstances described
below. 1. Term of Agreement. (a) The Initial Term of this Agreement shall
commence on March 4, 2019 (the “Commencement Date”), and shall end on December
31, 2019. Commencing January 1, 2020, and each other January 1 thereafter, the
term of this Agreement shall be automatically extended for one additional year
unless the Company, not later than September 30 of the preceding year, shall
have given you written notice (a “Nonrenewal Notice”) that it does not wish to
extend this Agreement. For purposes of this Agreement, the word “Term” means the
Initial Term and the period of any extension pursuant to the preceding sentence
or the following Paragraph 1(b). (b) Paragraph 1(a) to the contrary
notwithstanding, if a Change in Control occurs during the Term of this
Agreement, the Term shall be extended for a period of twenty-four (24) months
after the month in which the Change in Control occurs and the Term shall expire
at the end of such period. (c) Paragraph 1(a) to the contrary notwithstanding,
the Company may not give a Nonrenewal Notice during the period beginning on the
date a Potential Change in Control occurs and ending on the earlier of (i) the
date that is twelve (12) months after the date the Potential Change in Control
occurs or (ii) the date a Change in Control occurs.



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea002.jpg]
(d) Notwithstanding any other provision of this Paragraph 1, the Term of this
Agreement shall end, i.e., this Agreement shall cease to be in effect (other
than Paragraphs 5 and 11 which shall continue to apply) if, before a Change in
Control or Potential Change in Control your position with the Company is changed
such that you no longer serve in your current position with the Company or a
more senior position. 2. Change in Control; Potential Change in Control. (a) No
benefits shall be payable hereunder unless there is a Change in Control during
the Term of this Agreement. For purposes of this Agreement, a Change in Control
shall be deemed to have occurred if: (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or any employee benefit plan of the
Company or any subsidiary of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d- 3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that an
increase in the percentage of beneficial ownership in the Company’s voting
securities of a “person” (as hereinabove defined) on account of acquisitions of
Company securities by the Company, a subsidiary or any employee benefit plan of
the Company or a subsidiary, shall be disregarded; (ii) individuals who, as of
the Commencement Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute a majority of the Board; provided, however, that any
individual becoming a director after the Commencement Date, shall be considered
as though such individual was a member of the Incumbent Board if the
individual’s election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board; and provided further that any individual whose initial
service as a director occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
hereinabove defined) shall not be considered a member of the Incumbent Board;
(iii) there is a merger or consolidation of the Company with any other company,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as hereinabove defined) acquires more than 30% of the
combined voting power of the Company’s then outstanding securities; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. (b) For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any “person” (as hereinabove defined),
other than an employee benefit plan of the Company or a subsidiary of the
Company, who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 9.5% or more of the combined voting power
of the Company’s then 2



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea003.jpg]
outstanding securities, increases his beneficial ownership of such securities by
3 percentage points or more over the percentage so owned by such person on the
date hereof; provided, however, that an increase in a person’s percentage of
beneficial ownership in the Company’s voting securities on account of
acquisitions of Company securities by the Company, a subsidiary or any employee
benefit plan of the Company or a subsidiary shall be disregarded; or (iii) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control of the Company has occurred. (c) You agree that,
subject to the terms and conditions of this Agreement, in the event of a
Potential Change in Control, you will remain in the employ of the Company until
the earliest of (i) the date which is 180 days from the occurrence of such
Potential Change in Control of the Company, (ii) the termination by you of your
employment by reason of a physical or mental illness or physical injury which
has lasted, or can be expected to last, at least six months or (iii) the date on
which your employment is terminated by the Company. 3. Termination Following
Change in Control. (a) General. If a Change in Control occurs during the Term of
this Agreement, you shall be entitled to the benefits provided in Paragraph 4(b)
upon the termination of your employment during the Term of this Agreement if
termination is (i) by the Company for other than Cause on or after a Change in
Control, (ii) by you for Good Reason on or after a Change in Control or (iii) by
the Company for other than Cause no more than 90 days before a Change in Control
and such Change in Control occurs. You shall not be entitled to the benefits
provided in Paragraph 4(b) if (i) your employment with the Company is terminated
for any reason before a Change in Control other than a termination by the
Company for other than Cause no more than 90 days before a Change in Control and
such Change in Control occurs or (ii) your employment with the Company is
terminated on or after a Change in Control on account of your death, physical or
mental illness or physical injury, by the Company for Cause or by you for any
reason other than for Good Reason. (b) Cause. Termination by the Company of your
employment for “Cause” shall mean termination (i) upon the willful and continued
failure by you to substantially perform your duties with the Company (other than
any such failure resulting from your incapacity due to physical or mental
illness or physical injury or any such actual or anticipated failure after you
give a Notice of Termination (as defined in Paragraph 3(d)) for Good Reason (as
defined in Paragraph 3(c)), or (ii) the willful engaging by you in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes of this paragraph, no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company. Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless (i) the Company gives you a
written Notice of Termination specifying the grounds that it asserts constitute
Cause, (ii) you fail to cure or remedy those grounds to the satisfaction of the
Company within thirty (30) days of the Company’s notice and (iii) following the
thirty (30) day period the Board adopts and delivers to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above and specifying the particulars
thereof in detail and that the conduct was not cured or remedied during the
thirty (30) day period. (c) Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, after a Change in Control, the occurrence of any of the
following circumstances without your express written consent: (i) a material
diminution in your authority, duties or responsibilities as compared to your
authority, duties and responsibilities immediately prior to the Change in
Control; provided, however, that, a material diminution of your authority,
duties or responsibilities shall not be considered to occur (and therefore shall
not 3



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea004.jpg]
constitute “Good Reason”) if such diminution is solely attributable to the fact
that the Company is no longer a public company; (ii) a material reduction in
your annual base salary and/or your target bonus opportunity (including any
material adverse change in the formula for such annual bonus target) as in
effect immediately prior to the Change in Control, or as the same may be
increased from time to time thereafter (other than a reduction in annual base
salary and/or target bonus opportunity of not more than ten percent (10%) and
that is applied equally to all officers of the Company and/or all officers of
the surviving entity in the Change in Control); (iii) any requirement of the
Company that you (A) be based more than 35 miles from the Company office at
which you are principally employed immediately prior to the date of the Change
in Control or (B) travel on the Company’s business to an extent substantially
greater than your travel obligations immediately prior to the Change in Control;
(iv) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company within seven (7) days of the date such compensation is due; (v) a change
in your reporting relationship such that (A) if immediately before the Change in
Control you report directly to the Company’s Chief Executive Officer, on or
after the Change in Control you do not report directly to the Company’s Chief
Executive Officer or (B) if immediately before the Change in Control you report
directly to the Board, on or after the Change in Control you do not report
directly to the Board; (vi) the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 6 hereof; or (vii) any purported termination of your
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Paragraph 3(d) below, which purported termination shall not
be effective for purposes of this Agreement. Your right to terminate your
employment for Good Reason shall not be affected by your incapacity due to
physical or mental illness or physical injury. A termination will not be for
Good Reason unless you give the Company written Notice of Termination specifying
the grounds that you assert constitute Good Reason within ninety (90) days after
the initial existence of those grounds and the Company fails to cure or remedy
those grounds within thirty (30) days of your notice. (d) Notice of Termination.
Any purported termination of your employment by the Company or by you shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 8. “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated. (e) Date of Termination. “Date of Termination” pursuant to Paragraph
3(b) or 3(c) shall mean, the date specified in the Notice of Termination (which,
in the case of termination for Good Reason shall not be less than thirty (30)
nor more than sixty (60) days from the date such Notice of Termination is
given). 4. Compensation Upon Termination If a Change in Control occurs during
the Term of this Agreement, you shall be entitled to the following benefits upon
termination of your employment, provided that such termination occurs during the
Term: 4



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea005.jpg]
(a) If your employment ends for any reason, the Company shall pay you your full
base salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given, plus all other amounts to which you are entitled
under any retirement, insurance or other compensation plan of the Company at the
time such payments are due, and the Company shall have no further obligations to
you under this Agreement. (b) If your employment by the Company is terminated by
the Company other than for Cause, either after a Change in Control or no more
than 90 days before a Change in Control and such Change in Control occurs, or if
you terminate your employment for Good Reason after a Change in Control, you
shall be entitled, subject to the provisions of Section 5, hereof, and your
execution (and non-revocation) of a general release in favor of the Company and
its subsidiaries substantially in the form attached hereto as Exhibit A no later
than thirty (30) days (or such longer period of consideration as may be required
by applicable law) following such termination of employment, to the benefits
provided below (collectively the “Severance Benefits”): (i) the Company shall
pay you a pro rata annual bonus equal to your accrued annual bonus through the
Date of Termination or, if such amount is not determinable, an amount equal to a
pro rata portion of your target annual bonus through the Date of Termination;
(ii) in lieu of any further salary payments to you for periods after the Date of
Termination, (A) in the event the Date of Termination occurs on or prior to
December 31, 2019, the Company shall pay you a lump sum severance payment equal
to the Severance Multiplier times the greater of your annual rate of base salary
in effect on the Date of Termination or your annual rate of base salary in
effect immediately prior to the Change in Control or (B) in the event the Date
of Termination occurs after December 31, 2019, the Company shall pay you a lump
sum severance payment equal to the Severance Multiplier times the sum of (1) the
greater of (a) your annual rate of base salary in effect on the Date of
Termination or (b) your annual rate of base salary in effect immediately prior
to the Change in Control and (2) the greater of (a) your target annual bonus in
effect on the Date of Termination or (b) your target annual bonus in effect
immediately prior to the Change in Control; (iii) the Company shall pay you an
amount equal to 24 times the difference between (1) the monthly premium for
continued health plan coverage under Section 4980B of the Internal Revenue Code
of 1986, as amended (the “Code”), i.e., “COBRA,” for the health plan coverage in
effect for you and your dependents on the Date of Termination minus (2) the
monthly premium for such coverage paid by active employees of the Company; and
(iv) the Company shall pay you an amount equal to 24 times the monthly premium
that you would pay if you convert your Company-provided life insurance coverage
to individual life insurance coverage (regardless of whether you convert to
individual coverage). The “Severance Multiplier” shall equal two (2). The amount
payable under this Paragraph 4(b) shall be in lieu of any severance benefits
payable to you by the Company under any other severance plan, policy,
arrangement or agreement. The amount payable under this Paragraph 4(b) shall be
paid in a single cash payment, less applicable income and employment taxes, on
the first payroll date that occurs forty-five (45) days after the Date of
Termination. (c) You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise and,
except as provided in Paragraph 4(b), the amount of any payment or benefit
provided for in this Section 4 shall not be reduced by any compensation earned
by you as a result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by you to the Company, or
otherwise. 5



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea006.jpg]
5. Restrictive Covenants. (a) When used in this Section 5, the following terms
shall have the meanings specified: (i) “Confidential Information” shall mean any
data or information with respect to the business conducted prior to the Change
in Control by the Company, its divisions, subsidiaries and affiliates that is
material to the Company’s business operations and is not generally known to the
public. Without limitation and to the extent consistent with the foregoing,
Confidential Information includes any information that is confidential and
proprietary to the Company, including but not limited to: (A) reports, pricing,
sales manuals and training manuals, selling, purchasing, and pricing procedures
and financing methods of the Company, together with any specific and proprietary
techniques utilized by the Company in designing, developing, testing or
marketing its products, product mix and supplier information or in performing
services for clients, customers and accounts of the Company; (B) the business
plans and financial statements, reports and projections of the Company prior to
the Change in Control; (C) research or development projects or results; (D)
identities and addresses of consultants, customers or clients or any other
confidential information relating to or dealing with the business operations or
activities of the Company; (E) information concerning trade secrets of the
Company; and (F) information concerning existing or contemplated software,
products, services, technology, designs, processes and research or product
developments of the Company. Confidential information includes any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. (ii) “Person” shall mean any corporation, partnership, joint venture,
trust, sole proprietorship, limited liability company, unincorporated business
association, natural person, and any other entity that may be treated as a
person under applicable law. (iii) “Prohibited Business” shall mean any Person
who competes with the Company in the business of (A) medical/surgical supply
distribution and supply chain inventory management services for providers of
healthcare or manufacturers/suppliers of healthcare products, (B) selling or
distributing healthcare products directly to the homes of consumers, (C)
manufacturing and selling surgical and infection prevention products, custom
procedure trays, or minor procedure kits that are competitive with products
manufactured and sold by the Company or any of its subsidiaries, or (D) other
services in competition with the services sold or being definitively planned or
developed by the Company at the time of the Change in Control. However, nothing
in the agreement shall be construed to prohibit you from involvement with any
aspect of a portion of a Prohibited Business that is not competitive to the
business operations of the Company prior to or at the time of the Change in
Control. (iv) “Restricted Area” shall mean the United States of America and each
other country in which the Company or a subsidiary of the Company conducts
business operations that generate annualized revenues for the Company equal to
or greater than $250,000.00 (in U.S. Dollars). (b) In consideration of the
Company’s obligation to pay the Severance Benefits in accordance with this
Agreement, you agree that during your employment and for a period of twelve (12)
months following your Date of Termination from the Company, you will not compete
with the Company within the Restricted Area by performing for or providing to a
Prohibited Business the same or similar duties or services that you performed
for the Company at any time within the last twelve (12) months preceding the
Change in Control. (c) In consideration of the Company’s obligation to pay the
Severance Benefits in accordance with this Agreement, independent of the
foregoing provisions, you agree that during your employment and for a period of
twelve (12) months following your Date of Termination from the Company, you will
not personally or through another under your direction, supervision or control,
market, sell, attempt to sell, provide or attempt to provide any products or
services that compete with those products or services sold or provided by the
Company to any Person who is or was a customer of the Company at any time during
the twelve (12) months of employment prior to the 6



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea007.jpg]
Change in Control or a prospective customer with whom the Company has had
written contact at any time within the six (6) months preceding the Change in
Control. (d) In consideration of the Company’s obligation to pay the Severance
Benefits in accordance with this Agreement, independent of the foregoing
provision, you agree that during your employment and for a period of twelve (12)
months following your Date of Termination with the Company, you will not
personally or through another under your direction, supervision or control,
cause or encourage any Person to terminate, reduce, alter, divert, reject or
refuse business with the Company. (e) In consideration of the Company’s
obligation to pay the Severance Benefits in accordance with this Agreement,
independent of the foregoing provisions, you agree that during your employment
and for a period of twelve (12) months following your Date of Termination from
the Company, you will not, personally or through another under your direction,
supervision or control, hire or attempt to hire any employee of the Company for
purposes of employment or engagement by a Prohibited Business, nor will you
personally or through another under your direction, supervision or control,
encourage any person employed by the Company to voluntarily terminate his or her
employment with the Company or to cease providing service to or on behalf of the
company. (f) You acknowledge and understand that during your employment you will
be making use of, acquiring or adding to the Company’s Confidential Information.
In order to protect the Confidential Information, you agree that you will not in
any way utilize any of the Confidential Information except in connection with
your efforts for and on behalf of the Company. You agree that you will not at
any time use any Confidential Information for your own benefit or the benefit of
any person except the Company. Except as expressly authorized in writing by the
Company, you will not at any time, copy, reproduce or remove from the Company’s
premises the original or any copies of Confidential Information, and you will
not at any time disclose any Confidential Information to anyone. You agree to
surrender and return to the Company any and all Confidential Information in your
possession or control as of your Date of Termination. (g) You acknowledge and
understand that the Company has a legitimate business interest in preventing you
from taking any actions in violation of this Section 5 and that this Section 5
is intended to protect the business and good will of the Company. You further
acknowledge that a breach of the provisions in this Section 5 will irreparably
and continually damage the Company. You therefore agree that in the event you
violate any of the terms of this Section 5, the Company will be entitled to seek
injunctive relief, or specific performance without posting a bond or other
equitable remedies, breach of contract and such other causes of action for
damages that may be available under the law. (h) This Section 5 is intended to
limit your right to compete only to the extent necessary to protect the Company
from unfair competition. You acknowledge that you will be reasonably able to
earn a livelihood without violating the terms of this Section 5. If any of the
provision of this Section 5 should be deemed to exceed the time, geographic area
or activity limitations permitted by applicable law, you agree that such
provision may be reformed to the maximum time, geographic area and activity
limitations permitted by the applicable law, and authorize a court or other
trier of fact having jurisdiction to so reform such provisions. (i) You
acknowledge and understand that each subsection of this Section 5, and each
provision and clause of each subsection, shall be regarded as separate and
independent contractual provisions. The invalidity of any subsection, provision
or clause shall not affect the other subsections, provisions or clauses and this
Section 5 shall be construed in all respects as if such invalid or unenforceable
subsection, provision or clause were omitted. If any subsection, provision or
clause should be found unenforceable by a court of competent jurisdiction, it
shall not impair the enforceability of the other subsections, provisions or
clauses of this Section 5. 7



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea008.jpg]
6. Permitted Disclosures. Nothing in this Agreement shall prohibit or impede you
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law. You understand and acknowledge that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (a) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (b) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. You also understand and acknowledge that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal; and does not disclose the trade
secret, except pursuant to court order. Notwithstanding the foregoing, under no
circumstance will you be authorized to disclose any information covered by
attorney-client privilege or attorney work product of Company or any of its
affiliates or subsidiaries without prior written consent of Company’s General
Counsel or other officer designated by the Company. 7. Code Section 280G. (a)
The severance pay and other payments, distributions and benefits provided by the
Company to or for your benefit pursuant to this Agreement and under other plans,
programs, and agreements may constitute Parachute Payments that are subject to
the “golden parachute” rules of Code section 280G and the excise tax of Code
section 4999. The Company and you intend to reduce any Parachute Payments (but
not any payment, distribution or other benefit that is not a Parachute Payment)
if, and only to the extent that, a reduction will allow you to receive a greater
Net After Tax Amount than you would receive absent a reduction. The remaining
provisions of this subsection describe how that intent will be effectuated. (b)
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to you. The Accounting Firm will also determine the Net After
Tax Amount attributable to your total Parachute Payments. (c) The Accounting
Firm will next determine the amount of your Capped Parachute Payments.
Thereafter, the Accounting Firm will determine the Net After Tax Amount
attributable to your Capped Parachute Payments. (d) You will receive the total
Parachute Payments unless the Accounting Firm determines that the Capped
Parachute Payments will yield you a higher Net After Tax Amount, in which case
you will receive the Capped Parachute Payments. If you will receive the Capped
Parachute Payments, your total Parachute Payments will be adjusted by first
reducing any benefits that are not subject to Code section 409A and by next
reducing any benefits that are subject to Code section 409A (in each case with
the reductions first coming from cash benefits and then from noncash benefits).
The Accounting Firm will notify you and the Company if it determines that the
Parachute Payments must be reduced to the Capped Parachute Payments and will
send you and the Company a copy of its detailed calculations supporting that
determination. 8



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea009.jpg]
(e) As a result of any uncertainty in the application of Code sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 6, it is possible that amounts will have been paid or distributed to you
that should not have been paid or distributed under this Section 6
(“Overpayments”), or that additional amounts should be paid or distributed to
you under this Section 6 (“Underpayments”). If the Accounting Firm determines,
based on either controlling precedent, substantial authority or the assertion of
a deficiency by the Internal Revenue Service against you or the Company, which
assertion the Accounting Firm believes has a high probability of success, that
an Overpayment has been made, then you shall have an obligation to pay the
Company upon demand an amount equal to the sum of the Overpayment plus interest
on such Overpayment at the prime rate provided in Code section 7872(f)(2) from
the date of your receipt of such Overpayment until the date of such repayment;
provided, however, that you shall be obligated to make such repayment if, and
only to the extent, that the repayment would either reduce the amount on which
you are subject to tax under Code section 4999 or generate a refund of tax
imposed under Code section 4999. If the Accounting Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify you and the Company of that
determination and the Company will pay the amount of that Underpayment to you
promptly in a lump sum, with interest calculated on such Underpayment at the
prime rate provided in Code section 7872(f)(2) from the date such Underpayment
should have been paid until actual payment. (f) All determinations made by the
Accounting Firm under this Section 6 are binding on you and the Company and must
be made as soon as practicable but no later than thirty days after your Date of
Termination. Within thirty days after your Date of Termination, the Company will
pay to you the severance pay under Section 4 or the reduced Severance Amount as
calculated by the Accounting Firm pursuant to Section 6. (g) For purposes of
this Agreement, the following terms shall have the meanings indicated below: (i)
“Accounting Firm” means the public accounting firm retained as the Company’s
independent auditor as of the date immediately prior to the Change in Control.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, you shall be
entitled to appoint another nationally recognized public accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). If, however, such firm declines
or is unable to undertake the determinations assigned to it under this
Agreement, then “Accounting Firm” shall mean such other independent accounting
firm mutually agreed upon by the Company and you. (ii) “Capped Parachute
Payments” means the largest amount of Parachute Payments that may be paid to you
without liability for any excise tax under Code section 4999. (iii) “Net After
Tax Amount” means the amount of any Parachute Payments or Capped Parachute
Payments, as applicable, net of taxes imposed under Code sections 1, 3101(b) and
4999 and any state or local income taxes applicable to you as in effect on the
date of the payment under Section 6 of this Agreement. The determination of the
Net After Tax Amount shall be made using the highest combined effective rate
imposed by the foregoing taxes on income of the same character as the Parachute
Payments or Capped Parachute Payments, as applicable, in effect for the year for
which the determination is made. (iv) “Parachute Payment” means a payment that
is described in Code section 280G(b)(2) (without regard to whether the aggregate
present value of such payments exceeds the limit prescribed by Code section
280G(b)(2)(A)(ii)). The amount of any Parachute Payment shall be determined in
accordance with Code section 280G and the regulations promulgated thereunder,
or, in the absence of final regulations, the proposed regulations promulgated
under Code section 280G 9



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea010.jpg]
8. Successors: Binding Agreement. (a) The Company will require any successor
(whether direct or indirect, by purchase, merger consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to terminate your employment and to receive
compensation from the Company in the same amount and on the same terms to which
you would be entitled hereunder if you terminate your employment for Good Reason
following a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. (b) This Agreement shall inure to the benefit of
and be enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder had you
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate. 9. Notice. For
the purpose of this Agreement, notices and all other communications provided for
in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notice to the
Company shall be directed to the attention of the Board with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt. 10. Code Section 409A.
This Agreement and the benefits provided under this Agreement are intended to
comply with, or otherwise be exempt from, Section 409A of the Code (“Section
409A”), after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12). This Agreement shall be administered,
interpreted and construed in a manner consistent with Section 409A. If any
provision of this Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Board and without requiring your consent,
in such manner as the Board determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A; provided, however, that
in exercising its discretion under this Section 6, the Board shall modify this
Agreement in the least restrictive manner necessary. Each payment under this
Agreement shall be treated as a separate identified payment for purposes of
Section 409A. With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which 10



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea011.jpg]
such expense was incurred and (iii) the right to reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for another benefit. If
a payment obligation under this Agreement arises on account of your termination
of employment and such payment obligation constitutes “deferred compensation”
(as defined under Treasury Regulation section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3) through
(b)(12)), it shall be payable only after your “separation from service” (as
determined under Treasury Regulation section 1.409A-1(b)); provided, however,
that if you are a “specified employee” (as determined under Treasury Regulation
section 1.409A-1(i)), any payment that is scheduled to be paid within six months
after such separation from service shall accrue without interest and shall be
paid on the first day of the seventh month beginning after the date of your
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of your estate following
your death. 11. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia without regard to its conflicts of
law principles. All references to sections of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The obligations of the Company under
Section 4 shall survive the expiration of the initial or any extension term of
this Agreement if benefits have become payable under such section before such
expiration. 12. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. 13.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. 14. Arbitration. Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration, conducted before a panel of three arbitrators in the
Commonwealth of Virginia, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid the
benefits described in Paragraph 4(b) during the pendency of any dispute or
controversy arising under or in connection with this Agreement. 11



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea012.jpg]
15. Legal Fees. In the event of a dispute between the parties hereto with
respect to this Agreement, the prevailing party shall be entitled to recover
such prevailing party’s reasonable attorneys’ fees and costs. 16. Entire
Agreement. This Agreement sets forth the entire agreement of the parties hereto
in respect of the subject matter contained herein and during the term of the
Agreement supersedes the provisions of all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
with respect to the subject matter hereof. 17. Effective Date. This Agreement
shall become effective as of the date set forth above. If this letter sets forth
our agreement on the subject matter thereof, kindly sign and return to the
Company the enclosed copy of this letter, which will then constitute our
agreement on this subject. Sincerely, OWENS & MINOR, INC. By:
___________________________________ Robert C. Sledd, Chairman Agreed as of the
___ day of February ___, 2019 ________________________________________ EDWARD A.
PESICKA 12



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea013.jpg]
EXHIBIT A to EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise. Capitalized terms used, but not defined herein, shall have
the meanings ascribed to such terms in my Executive Change of Control Severance
Agreement with Owens & Minor, Inc. (the “Company” and, together with all of its
subsidiaries and affiliates the “Company Group”) dated [DATE] (the “Agreement”).
For and in consideration of the Severance Benefits (as defined in my Agreement),
and other good and valuable consideration, I, [EXECUTIVE] for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective the date
on which this release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge each of the Company and each of its
direct and indirect subsidiaries and affiliates, together with their respective
officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”) from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, for or by reason
of any matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with any
member of the Company Group, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act, and the Equal Pay Act, each as may be amended from
time to time, and all other federal, state, and local laws, the common law, and
any other purported restriction on an employer’s right to terminate the
employment of employees. The release contained herein is intended to be a
general release of any and all claims to the fullest extent permissible by law.
By executing this Release, I specifically release all claims relating to my
employment and its termination under the ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans. Notwithstanding any provision of this
Release to the contrary, by executing this Release, I am not releasing (i) any
claims relating to my rights under Section 5 of the Agreement, (ii) any claims
that cannot be waived by law, (iii) my right of indemnification as provided by,
and in accordance with the terms of, the Company’s by- laws or a Company
insurance policy providing such coverage, as any of such may be amended from
time to time, (iv) my right to communicate, cooperate or file a complaint with
any U.S. federal, state or local governmental or law enforcement branch, agency
or entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
make disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower provisions of any such law or regulation, provided that
in each case such communications and disclosures are consistent with applicable
law, or (v) my right to receive an award from a Governmental Entity for
information provided under any whistleblower program. I expressly acknowledge
and agree that I – . Am able to read the language, and understand the meaning
and effect, of this Release; 13



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea014.jpg]
. Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release; . Am specifically agreeing to the terms
of the release contained in this Release because the Company has agreed to pay
me the Severance Benefits in consideration for my agreement to accept it in full
settlement of all possible claims I might have or ever had, and because of my
execution of this Release; . Acknowledge that, but for my execution of this
Release, I would not be entitled to the Severance Benefits; . Understand that,
by entering into this Release, I do not waive rights or claims under the ADEA
that may arise after the date I execute this Release; . Had or could have
[twenty-one (21)][forty-five (45)]1 days from the date of my termination of
employment (the “Release Review Period”) in which to review and consider this
Release, and that if I execute this Release prior to the expiration of the
Release Review Period, I have voluntarily and knowingly waived the remainder of
the review period; . Have not relied upon any representation or statement not
set forth in this Release or my Agreement made by the Company or any of its
representatives; . Was advised to consult with my attorney regarding the terms
and effect of this Release; and . Have signed this Release knowingly and
voluntarily. I represent and warrant that I have not previously filed, and to
the maximum extent permitted by law agree that I will not file, a complaint,
charge, or lawsuit against any member of the Group regarding any of the claims
released herein. If, notwithstanding this representation and warranty, I have
filed or file such a complaint, charge, or lawsuit, I agree that I shall cause
such complaint, charge, or lawsuit to be dismissed with prejudice and shall pay
any and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to (i) a claim of age discrimination under
ADEA, (ii) to any non- waivable right to file a charge with the United States
Equal Employment Opportunity Commission (the “EEOC”) or other governmental
agency, or (iii) to complaints or disclosures to any Governmental Entity
relating to possible violations of any U.S. federal, state or local law or
regulation, in each case, that are protected under the whistleblower provisions
of any such law or regulation, provided that in each case such communications
and disclosures are consistent with applicable law; provided, however, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits from the Company as a result and that this Release and the
Severance Benefits will control as the exclusive remedy and full settlement of
all such claims by me. I hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group and
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group. 1 To be selected based on whether applicable
termination was “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), i.e., a group termination. If this is a group
termination, use 45 days and additional information about the “decisional unit”
must be provided in an exhibit. 14



--------------------------------------------------------------------------------



 
[pesickaformcicseverancea015.jpg]
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its General Counsel. To be effective, such revocation must be
received by the Company no later than 11:59:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits. The provisions of this Release
shall be binding upon my heirs, executors, administrators, legal personal
representatives, and assigns. If any provision of this Release shall be held by
any court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be of no force or effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release. THIS RELEASE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE
COMMONWEALTH OF VIRGINIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT COMMONWEALTH WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.
I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
____________________________ [EXECUTIVE] Date: 15



--------------------------------------------------------------------------------



 